Title: From Thomas Jefferson to Isaac Briggs, 11 August 1803
From: Jefferson, Thomas
To: Briggs, Isaac


          
            
              Dear Sir
            
            Monticello Aug. 11. 1803.
          
          Mr. Fitch proposes to set out from hence for the Missisipi about the 1st. of October, and to go by Knoxville & Nashville along the post road. as there is still time enough to recieve an answer from you by post before his departure, the object of this letter is merely to ask if you have any thing to advise him of before his journey which may be useful to him either on the road or preparatory to it: as also to direct him to what place he must go to find you. you will have learned by the public papers the cession of Louisiana to us for the sum of 15. millions of dollars. Congress will probably authorise us to explore the principal streams of the Missisipi & Missouri, and to settle with accuracy given points in the high lands inclosing the waters of those rivers, which high lands constitute the exterior boundary of the acquisition, terminating at the head spring of the Missisipi or more probably at the lake of the woods. Accept my friendly salutations & best wishes for your health & happiness. 
          
            
              Th: Jefferson
            
          
        